 
LOAN AND SECURITY AGREEMENT
 
Asia Special Situation Acquisition Corp.
PO Box 309 GT
Ugland House South Church Street
George Town E9 00000
(Hereinafter referred to as "Borrower")


Wachovia Bank, National Association
301 South College Street
One Wachovia Center, NC 0600
Charlotte, North Carolina 28288
(Hereinafter referred to as the "Bank")


This Loan Agreement ("Agreement") is entered into February 28, 2008, by and
between Bank and Borrower.


This Agreement applies to the loan or loans (individually and collectively, the
"Loan") evidenced by a promissory note of even date herewith, as modified from
time to time (the "Note") and all Loan Documents. The terms “Default”, "Loan
Documents" and "Obligations," as used in this Agreement, are defined in the
Note. “Collateral”, “Trust” and “Trust Agreement” are defined in attached
Schedule 1.


Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:


ADVANCES. Subject to and upon the terms and conditions contained herein, Bank
agrees to make revolving loans to Borrower from time to time in amounts
requested by Borrower up to the amount equal to the Revolving Loan Limit, with
such revolving loans to be evidenced by the Note. “Revolving Loan Limit” means
$500,000.00. The aggregate amount outstanding under the Note shall at no time
exceed the Revolving Loan Limit. In the event that the aggregate amount of the
loans outstanding at any time exceeds the Revolving Loan Limit, such event shall
not limit, waive or otherwise affect any rights of Bank in such circumstances or
on any future occasions and Borrower shall, within one business day repay to
Bank the entire amount of any such excess so that the aggregate amount of loans
outstanding is less than the Revolving Loan Limit.


SECURITY INTEREST. To secure the prompt payment in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, and performance
of the Obligations, Borrower hereby grants to Bank a continuing security
interest in the Collateral. In addition, except as prohibited by law, Borrower
grants Bank a security interest in all of Borrower's accounts with Bank and any
of Bank’s affiliates. Notwithstanding the foregoing, Bank expressly waives any
claim or right to assert a claim against the assets or property of the Trust and
will not seek repayment of the Loan or pursue other recourse against the Trust
or any of its assets or property.

1

--------------------------------------------------------------------------------




REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information and reports now and hereafter furnished to Bank are and will be
true, correct and complete in all material respects as of the date(s) of any
such information or reports, as the case may be. Any such information and
reports relating to Borrower's financial condition will accurately reflect
Borrower's financial condition as of the date(s) of any such information or
reports, as the case may be (including all contingent liabilities of every
type). Authorization; Non-Contravention. The execution, delivery and performance
by Borrower of this Agreement and other Loan Documents to which it is a party
are within its power, have been duly authorized as may be required and, if
necessary, by making appropriate filings with any governmental agency or unit
and are the legal, binding, valid and enforceable obligations of Borrower and do
not (i) contravene, or constitute (with or without the giving of notice or lapse
of time or both) a violation of any provision of applicable law, a violation of
the organizational documents of Borrower, or a default under any agreement,
judgment, injunction, order, decree or other instrument binding upon or
affecting Borrower, (ii) result in the creation or imposition of any lien (other
than any lien(s) created by the Loan Documents) on any of Borrower's assets, or
(iii) give cause for the acceleration of any obligations of Borrower to any
other creditor. Discharge of Liens and Taxes. Borrower has duly filed, paid
and/or discharged all taxes or other claims that may become a lien on any of its
property or assets, except to the extent that such items are being appropriately
contested in good faith and an adequate reserve for the payment thereof is being
maintained. Sufficiency of Capital. Borrower is not, and after consummation of
this Agreement and after giving effect to all indebtedness incurred and liens
created by Borrower in connection with the Note and any other Loan Documents,
will not be, insolvent within the meaning of 11 U.S.C. § 101, as in effect from
time to time. Compliance with Laws. Except where non-compliance does not and
could not reasonably be expected to have a material adverse effect on the
business, financial position, results of operations, properties or prospects of
Borrower (a “Material Adverse Effect”), Borrower and any subsidiary and
affiliate of Borrower is in compliance in all material respects with all
federal, state and local laws, rules and regulations applicable to its
properties, operations, business, and finances, including, without limitation,
any federal or state laws relating to liquor (including 18 U.S.C. § 3617, et
seq.) or narcotics (including 21 U.S.C. § 801, et seq.) and/or any commercial
crimes; all applicable federal, state and local laws and regulations intended to
protect the environment; and the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), if applicable. None of Borrower, or any subsidiary
or affiliate of Borrower is a Sanctioned Person or has any of its assets in a
Sanctioned Country or does business in or with, or derives any of its operating
income from investments in or transactions with, Sanctioned Persons or
Sanctioned Countries in violation of economic sanctions administered by OFAC.
The proceeds from the Loan will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Country. “OFAC” means the U.S. Department of the Treasury’s
Office of Foreign Assets Control. “Sanctioned Country” means a country subject
to a sanctions program identified on the list maintained by OFAC and available
at http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC. Organization and Authority. Borrower is
duly created, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all powers, governmental licenses,
authorizations, consents and approvals required to operate its business as now
conducted and to enter into the Loan Documents. No governmental approval or
filings are necessary in order for Borrower to execute, deliver and perform the
Loans Documents. Borrower is duly qualified, licensed and in good standing in
each jurisdiction where qualification or licensing is required by the nature of
its business or the character and location of its property, business or
customers, and in which the failure to so qualify or be licensed, as the case
may be, in the aggregate, could have a Material Adverse Effect. Security
Interest. Bank has a first priority perfected security interest in the
Collateral, free and clear of any adverse claims and there are no prohibitions
or restrictions that impair the ability of the Borrower to grant a security
interest in the Collateral. Indemnity. Borrower will indemnify Bank and its
affiliates (each, an “Indemnified Party”) from and against any losses,
liabilities, claims, damages, penalties or fines imposed upon, asserted or
assessed against or incurred by Bank arising out of the inaccuracy or breach of
any of the representations contained in this Agreement or any other Loan
Documents; provided, however, that no such indemnity shall be available to the
Indemnified Party if such losses, liabilities, claims, damages, penalties or
fine which gave rise to such indemnification claim were caused by or resulted
from the gross negligence or willful misconduct of any Indemnified Party.


AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will:  Maintenance and Access to Books and Records. Maintain,
at all times, in all material respects, correct and complete books, records and
accounts in which complete, correct and timely entries are made of its
transactions in accordance with GAAP and allow Bank, or its agents, during
normal business hours, upon reasonable advance notice, access to the books,
records and such other documents of Borrower as Bank shall reasonably require,
and allow Bank, at Borrower’s expense, during normal business hours and upon
reasonable advance notice, to inspect, audit and examine the same and to make
extracts therefrom and to make copies thereof. Compliance with Agreements.
Comply in all material respects with all terms and conditions contained in this
Agreement and the other Loan Documents. Estoppel Certificate. Furnish, within 15
days after request by Bank, a written statement duly acknowledged of the amount
due under the Loan and whether offsets or defenses exist against the
Obligations. Insurance. Maintain adequate insurance coverage with respect to its
properties and business against loss or damage of the kinds and in the amounts
customarily insured against by companies of established reputation engaged in
the same or similar businesses. Notice of Default and Other Notices. (a) Notice
of Default. Furnish to Bank immediately upon a senior officer of Borrower
becoming aware of the existence of any condition or event which constitutes a
Default or any event which, upon the giving of notice or lapse of time or both,
may become a Default, written notice specifying the nature and period of
existence thereof and the action which Borrower is taking or proposes to take
with respect thereto. (b) Other Notices. Promptly notify Bank in writing of: (i)
any material adverse change in its financial condition or its business; (ii) any
default under any material agreement, contract or other instrument to which it
is a party or by which any of its properties are bound, or any acceleration of
the maturity of any indebtedness owing by Borrower; (iii) any material adverse
claim against or affecting Borrower or any part of its properties; (iv) the
commencement of, and any determination in, any litigation with any third party
or any proceeding before any governmental agency or unit which could reasonably
be expected to have a material adverse effect on Bank, Borrower’s ability to
perform its obligations under the Loan Documents or on Borrower or any of its
business, assets, financial condition, or operations; (v) at least 30 days prior
thereto, any change in Borrower's name or address as shown above, and/or any
change in Borrower's structure; and (vi) within 3 business days thereof, any
proposed material change in Borrower’s accounting policy, which change shall be
approved by Bank, except for any such change that is required by GAAP. Other
Financial Information. Deliver promptly such other information regarding the
operation, business affairs, and financial condition of Borrower which Bank may
reasonably request. Reports and Proxies. Deliver to Bank, promptly, a copy of
all financial statements, material reports, material notices, and all regular or
periodic material reports required to be filed by Borrower with any governmental
agency or authority. Collateral Disbursements and Maintenance of Account. With
respect to all funds that represent Collateral, Borrower shall cause such funds
to be directed exclusively to a designated operating account (Asia Special
Situations Acquisition Corp. ACCT# 64912751) (the “Collateral Account”)
maintained at Bank. Without limiting the foregoing, upon accumulation of funds
in the Trust of at least $115,000,000, Borrower shall cause any and all interest
and dividend income generated with respect to the Trust in which Borrower has
rights, title or interest (up to a maximum aggregate amount of $2,000,000), to
be directed and deposited into the Collateral Account. The Collateral Account
shall not be closed nor shall Collateral disbursements directed to any other
account or person without the prior written consent of Bank.

2

--------------------------------------------------------------------------------




SETOFF AND SWEEPS. In addition to any other rights and remedies of Bank, Bank
and its affiliates are authorized at any time and from time to time, without
prior notice to Borrower, any such notice being waived by Borrower to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by Bank and its affiliates (including, without limitation, with respect to
deposits held in the Collateral Account) to or for the credit of the account of
Borrower against any and all Obligations owing to Bank hereunder or under any
other Loan Documents, including the Note, now or hereafter existing,
irrespective of whether or not Borrower has made demand under this Agreement or
any other Loan Document. Bank shall periodically (no less often than monthly,
but not before June 1, 2008) sweep the Collateral Account and apply the proceeds
of such collections toward then due and outstanding Obligations. Notwithstanding
the foregoing, the provisions of this paragraph shall not apply to any
investments made by the Bank or by any Affiliate of the Bank for or on behalf of
the Trust or any proceeds or profits of such investments except to the extent
such investments or proceeds constitute Collateral, and any rights of set off or
application of deposits contemplated by this paragraph shall apply only to the
Collateral.


NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not:  Encumbrances. Create, incur, assume, or suffer to
exist, or permit any Subsidiary of Borrower to create, incur, or suffer to
exist, any mortgage, security deed, deed of trust, pledge, lien, charge or other
encumbrance on the Collateral, other than security interests required by the
Loan Documents and Permitted Liens (as defined in Schedule 2). Loan Uses. Use
Loan proceeds for any illegal purpose or use Loan proceeds to purchase or carry
margin stock as defined by Regulation U of the Federal Reserve Board or
refinance indebtedness in such a manner so as to create “purpose” credit under
Regulation U. Cross Default. Default in payment or performance of any obligation
under any other loans, material contracts or other material agreements of
Borrower, any Subsidiary or Affiliate of Borrower ("Affiliate" shall have the
meaning as defined in 11 U.S.C. § 101, as in effect from time to time, except
that the term "Borrower" shall be substituted for the term "Debtor" therein;
"Subsidiary" shall mean any corporation of which more than 50% of the issued and
outstanding voting stock is owned directly or indirectly by Borrower), any
general partner of or the holder(s) of the majority ownership interests of
Borrower with Bank or its affiliates. Default on Other Contracts or Obligations.
Default on any material contract with or obligation when due to a third party or
default in the performance of any obligation to a third party incurred for money
borrowed in an amount in excess of $100,000.00. Government Intervention. Permit
the assertion or making of any seizure, vesting or intervention by or under
authority of any governmental entity, as a result of which the management of
Borrower is displaced of its authority in the conduct of its respective business
or such business is curtailed or materially impaired. Judgment Entered. Permit
the entry of any monetary judgment or the assessment against, the filing of any
tax lien against, or the issuance of any writ of garnishment or attachment
against any property of or debts due Borrower in an amount in excess of
$100,000.00 which is not discharged or execution is not stayed within 30 days of
entry. Trust Agreement. Amend the Trust Agreement (as defined in Schedule 1) to
limit, assign or otherwise modify any right to distributions or disbursements
constituting Collateral.

3

--------------------------------------------------------------------------------





CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any future
advances pursuant to this Agreement and the Note are subject to the following
conditions precedent:  Due Diligence. Completion by Bank of periodic due
diligence on Borrower, including completion of periodic background checks on
Borrower’s management and employees. Payments. Payment of all amounts due to
Bank and its counsel. Additional Documents. Receipt by Bank of such additional
supporting documents as Bank or its counsel may request from time to time,
including, without limitation, Borrower’s organizational documents and
secretary’s or member certificate, as applicable. Opinion of Counsel. On or
prior to the date of any extension of credit hereunder, Bank may request a
written opinion of the counsel (or counsels) of Borrower acceptable to Bank
(subject to customary assumptions and qualifications) that includes confirmation
of the following: (a) This Agreement and other Loan Documents to which Borrower
is a party has been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their terms; (b) No registration with, consent of, approval of, or other action
by, any federal, state or other governmental authority or regulatory body is
required by law in connection with the execution and delivery of this Agreement
and the other Loan Documents, or the extension of credit under this Agreement or
the other Loan Documents, or, if so required, such registration has been made,
and such consent or approval given or such other appropriate action taken; (c)
The loan is not usurious under the laws of the State of New York; (d) Upon the
filing of Uniform Commercial Code financing statements with the appropriate
filing office(s), the Loan Documents will create a perfected lien on or security
interest in the Collateral that is contemplated by the Loan Documents.
 Additional Conditions. The obligation of Bank to make any advance, including
the initial advance, is subject to the further satisfaction of, or waiver of,
immediately prior to or concurrently with the making of each such advance each
of the following conditions: (i) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such loan and after giving effect thereto, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date); (ii) no law, regulation,
order, judgment or decree of any governmental authority shall exist, and no
action, suit, investigation, litigation or proceeding shall be pending or
threatened in any court or before any arbitrator or governmental authority,
which purports to enjoin, prohibit, restrain or otherwise affect (A) the making
of the loans, or (B) the consummation of the transactions contemplated pursuant
to the terms hereof or the other Loan Documents, and (iii) no Default shall
exist or have occurred and be continuing on and as of the date of the making of
such loan and after giving effect thereto.

4

--------------------------------------------------------------------------------




FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as Bank may reasonably request from time to time, including without limitation,
financial statements and information pertaining to Borrower's financial
condition. Such information shall be true, complete, and accurate in all
material respects.


WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this
Agreement and other Loan Documents shall be valid unless in writing and signed
by an officer of Bank. No waiver by Bank of any Default shall operate as a
waiver of any other Default or the same Default on a future occasion. Neither
the failure nor any delay on the part of Bank in exercising any right, power, or
remedy under this Agreement and other Loan Documents shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
 
MISCELLANEOUS PROVISIONS. Assignment. This Agreement and the other Loan
Documents shall inure to the benefit of and be binding upon the parties and
their respective heirs, legal representatives, successors and assigns. Bank's
interests in and rights under this Agreement and the other Loan Documents are
freely assignable, in whole or in part, by Bank. In addition, nothing in this
Agreement or any of the other Loan Documents shall prohibit Bank from pledging
or assigning this Agreement or any of the other Loan Documents or any interest
therein to any Federal Reserve Bank. Borrower shall not assign its rights and
interest hereunder without the prior written consent of Bank, and any attempt by
Borrower to assign without Bank's prior written consent is null and void. Any
assignment shall not release Borrower from the Obligations. Applicable Law;
Conflict Between Documents. This Agreement and, unless otherwise provided in any
other Loan Document, the other Loan Documents shall be governed by and
construed under the laws of the State of New York. If the terms of this
Agreement should conflict with the terms of any loan agreement or any commitment
letter that survives closing, the terms of this Agreement shall control.
Jurisdiction. Borrower irrevocably agrees to non-exclusive personal jurisdiction
in the State of New York. Severability. If any provision of this Agreement or of
the other Loan Documents shall be prohibited or invalid under applicable law,
such provision shall be ineffective but only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or other such document. Notices. Any
notices to Borrower shall be sufficiently given, if in writing and mailed or
delivered to the Borrower's address shown above or such other address as
provided hereunder, and to Bank, if in writing and mailed or delivered to
Wachovia Bank, National Association, 301 South College Street, One Wachovia
Center, Mail Code: NC 0600; Charlotte, North Carolina 28288, Attention: Douglas
Booth; Fax: 704-383-1539 or such other address as Bank may specify in writing
from time to time. Notices to Bank must include the mail code. In the event that
Borrower changes Borrower's address at any time prior to the date the
Obligations are paid in full, Borrower agrees to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid. Plural; Captions. All references in the Loan
Documents to Borrower, guarantor, person, document or other nouns of reference
mean both the singular and plural form, as the case may be, and the term
"person" shall mean any individual, person or entity. The captions contained in
the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Posting of Payments. All
payments received during normal banking hours after 2:00 p.m. local time at the
office of Bank first shown above shall be deemed received at the opening of the
next banking day. Fees and Taxes. Borrower shall promptly pay all documentary,
intangible recordation and/or similar taxes on this transaction whether assessed
at closing or arising from time to time. LIMITATION ON LIABILITY; WAIVER OF
PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Patriot Act Notice.
To help fight the funding of terrorism and money laundering activities, Federal
law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account. For purposes of
this section, account shall be understood to include loan accounts. Final
Agreement. This Agreement and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.


Signature Page Follows

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed.



 
Borrower
     
ASIA SPECIAL SITUATION ACQUISITION CORP.
             
By:
/s/ Gary T. Hirst
 
Name:
Gary T. Hirst
 
Title:
President




        Bank         WACHOVIA BANK, NATIONAL ASSOCIATION               By:
/s/ Gary Brathe
  Name:
Gary Brathe
  Title:
Senior Vice President


--------------------------------------------------------------------------------




State of ______________________
City/County of _________________



 
Company Acknowledgment
 


I certify that before me appeared this day _____________, a person known to me,
who after being sworn stated he is the ___________of Asia Special Situation
Acquisition Corp., a company formed under the laws of the Cayman Islands, and is
duly authorized to act on behalf of said Company, and being informed of the
contents thereof, acknowledged execution of the foregoing instrument on behalf
of said Company.


Witness my hand and official seal, this _____ day of _______________, 2008.



 
_________________________________, Notary Public
Notary Seal
   
__________________________________________
 
(Printed Name of Notary)
     
My Commission Expires: ______________________


--------------------------------------------------------------------------------




State of North Carolina
County of _________________
 
Bank Acknowledgment


On the _____ day of _______________ in the year, _________ before me, the
undersigned, a Notary Public in and for said State, personally
appeared ___________ personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


In witness whereof I hereunto set my hand.
 

 
_________________________________, Notary Public
Notary Seal
   
__________________________________________
 
(Printed Name of Notary)
     
My Commission Expires: _____________________


--------------------------------------------------------------------------------




SCHEDULE 1


COLLATERAL
 
“Collateral” means all of Borrower’s right, title and interest to (i)
distributions or proceeds of any kind arising pursuant to that certain
Investment Management Trust Agreement dated as of January 16, 2008 (as amended,
restated, or otherwise modified from time to time, the “Trust Agreement”)
between Borrower and Continental Stock Transfer & Trust Company, as trustee,
including, without limitation, all rights, title and interest of Borrower in
interest and dividend income distributable to the Company pursuant to Section
2(b) of the Trust Agreement in an amount equal to $2,000,000, and (ii) all
deposit accounts into which any of the foregoing distributions or proceeds are
disbursed or held. Such trust arrangements evidenced by the Trust Agreement and
any successor trust or substitute arrangement, the “Trust”. “Collateral” shall
exclude all assets and property held in the Trust.


--------------------------------------------------------------------------------



SCHEDULE 2


PERMITTED LIENS


(a) Liens for taxes not yet delinquent and for past due taxes (other than
federal or state income taxes) provided that the payment of such taxes is being
contested in good faith and by appropriate proceedings diligently pursued and as
to which adequate financial reserves have been established on Borrower’s books
and records and a stay of enforcement of any such Lien is in effect;
 
(b) the Liens in favor of Bank;
 
(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws;
and
 
(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like persons.


--------------------------------------------------------------------------------


 